Citation Nr: 0815071	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as respiratory problems), 
including as secondary to service-connected diabetes 
mellitus.

3. Entitlement to service connection for benign prostatic 
hypertrophy (BPH), including as secondary to service-
connected diabetes mellitus.

4. Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

5. Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.

6. Entitlement to service connection for sleep apnea, 
including as secondary to service-connected diabetes 
mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to December 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In his March 
2006 VA Form 9, Substantive Appeal, the veteran requested a 
hearing before the Board; an April 2006 RO record notes he 
did not desire a hearing and had withdrawn his request.  In 
August 2006, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

The veteran had also initiated an appeal of the January 2005 
rating decision's denial of service connection for tinnitus.  
A January 2006 rating decision granted service connection for 
tinnitus, rated 10 percent, effective from November 3, 2003.  
Hence, that matter is not before the Board.  [The veteran has 
not expressed disagreement with the rating or effective date 
assigned.]

A statement from the veteran received in January 2005 raises 
the issue of service connection for depression.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The matters of service connection for COPD, BPH, 
hypertension, erectile dysfunction, and sleep apnea are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action on his part is required.


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. There is no credible supporting evidence that claimed in-
service stressors occurred; when PTSD has been diagnosed, it 
was diagnosed based on non-combat stressor events not 
supported by independent evidence.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
November 2005 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  February 2004 and November 
2005 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  The November 2005 letter also advised 
him of the details the RO needed to permit corroboration of 
his alleged stressor events and enclosed a stressor 
questionnaire.  He has had ample opportunity to respond/ 
supplement the record and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter advised the veteran of disability rating 
and effective date criteria.

The veteran's service medical records (SMRs), Social Security 
Administration (SSA) records, and pertinent private and VA 
treatment records have been secured.  Significantly, no 
further stressor development is possible because the veteran 
has not (as he was advised) provided sufficient details of 
his alleged stressors to allow for further research.  The RO 
did not arrange for a VA examination and/or etiological 
opinion.  As the record does not include credible 
corroborating evidence of an in service stressor, an 
examination and/or opinion as to a nexus between a stressor 
event and a current diagnosis is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).  The veteran has not identified 
any pertinent evidence that remains outstanding.   Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's SMRs are silent for complaints, findings, 
treatment, or diagnosis relating to PTSD.  A clinical finding 
on October 1967 separation examination notes the veteran's 
psyche was normal.  Annual examinations completed from 
December 1976 to June 1991, during the veteran's reserve 
service, show clinical findings of a normal psyche. 

Service personnel records reflect that the veteran served in 
Vietnam from August 1965 to August 1968.  His military 
occupational specialties while he was in Vietnam were supply 
handler and warehouseman.  He served with the 647th QM 
Company from August 1965 to July 1966 and with the 53rd 
Support Company from July to August 1966.  

The veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  Notably, his duties as a warehouseman and 
supply handler were of a non-combat nature.  The meaning of 
engaged in combat with the enemy requires that the veteran 
have taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  He has not specifically indicated that 
he actually engaged in combat with the enemy, but has alleged 
that due to his work in the supply detail he rode in convoys 
from Cam Ranh Bay to Nha Trang to Saigon and back and was 
exposed to combat during these trips and always felt as 
though he was under threat of being killed.  He has also 
stated that there were firefights every day at Cam Ranh Bay, 
but he has not alleged that he was involved in these 
firefights.

The veteran has described several stressful events that he 
experienced during his service in Vietnam.  He has stated 
that one of his positions involved guarding body bags and 
making sure that they were at the appropriate temperature; 
while engaging in these duties, he saw two of his friends in 
body bags.  He reported the burning down of a village with 
horrible smells, rats escaping, and feeling bad for children 
who had considered that village their home.  From his 
account, the nature of the veteran's involvement in this fire 
is unclear. 

The veteran has also described an incident when he was 
driving a two and a half ton truck and saw a Vietnamese child 
throw a pineapple grenade in the back of the 3/4 ton truck in 
front of him.  The grenade did not explode, but he helped the 
driver of the 3/4 ton truck and got him clear of the area and 
the 3/4 ton truck.  Another incident occurred during a convoy 
when the driver of the truck in front of his was killed by 
rifle fire and a grenade; he and other unit members had to 
stay and provide security until the body could be evacuated 
and the truck wreckage could be cleared.  

He has reported that a man of Mexican descent in the tent 
next to his committed suicide by putting a rifle to his head 
and that it was a real mess.  A separate incident involved 
going into the town of Cam Ranh Bay with several buddies from 
his unit.  When one of his friends went back into a building 
they had just left, they heard the friend scream and they 
found that he had been stabbed.

The veteran has provided only nonspecific stressor 
information regarding the above incidents.  Notably, events 
involving injuries or deaths of American soldiers, and 
(generally) shelling of/attacks against American units are 
verifiable events (if they occurred).  Despite being advised 
that specific information including dates, locations, and 
full name of any casualties were needed, he has provided only 
the above nonspecific allegations and has not provided 
information that would permit corroboration.  In June 2006 
written argument, the veteran's representative stated that 
the veteran's records show the units with which he served and 
that this information could be used to obtain independent 
evidence to support the veteran's alleged stressor events.  
However, the record shows that the veteran was with two units 
during his service in Vietnam and his stressor accounts have 
not provided any information detailing when the alleged 
events occurred, his unit at the time.  His service with the 
647th QM Company lasted for about 11 months.  The U. S. Army 
and Joint Services Records Research Center (JSRRC) has 
advised that they can only research stressful events if there 
are several items of specific information: 1) the veteran's 
claim number and Social Security number; 2) a two-month 
specific date range for when the stressful event occurred; 3) 
the veteran's unit of assignment during the stressful event; 
and 4) the geographic location where the stressful event 
occurred.  Without clearer information regarding the dates, 
names of any casualties, and, in some instances, the 
locations of the events, further research regarding the 
veteran's alleged stressor events cannot be completed. 

The Board notes that a May 2004 treatment summary from Fort 
Worth Vet Center social worker, S. A., a November 2004 letter 
from A. L., D. O. of the Kirksville College of Osteopathic 
Medicine of A.T. Still University of Health Sciences, and VA 
treatment records show diagnoses of PTSD based on the 
veteran's history of stressor events.  However, the validity 
of such diagnoses is dependent on the existence of credible 
supporting evidence of an in-service stressor.  As there is 
no independent evidence supporting the alleged stressors and 
no possibility of obtaining such independent evidence, 
etiological opinions linking the veteran's PTSD to these 
stressors are found to be not probative.  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that 
an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor). 

In summary, the record does not show that the veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  As the threshold 
requirements are not met, the preponderance of the evidence 
is against this claim; hence, the benefit of the doubt 
doctrine does not apply and the claim must be denied. 


ORDER

Service connection for PTSD is denied.


REMAND

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As previously noted, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  VCAA 
notification letters were issued in February 2004 (COPD), May 
2004 (sleep apnea and erectile dysfunction), October 2004 
(BPH), and November 2005 (hypertension).  While these letters 
substantially complied with VCAA notice requirements and told 
the veteran the evidence he needed to submit to substantiate 
a service connection claim, they did not specifically inform 
him of the requirements for proving a claim of secondary 
service connection.  Hence, the veteran should be given this 
notice on remand.

Regarding the claims of service connection for BPH, COPD, and 
sleep apnea as secondary to service-connected diabetes 
mellitus, a November 2005 VA examiner provided the following 
opinion:  "None of these three conditions can reasonably be 
attributed to diabetes mellitus as causative.  Nothing in the 
records nor in medical literature link these conditions to 
diabetes mellitus.  Therefore I can opine with assurance that 
there is no likelihood that his service-connected diabetes 
mellitus has caused [BPH], asthma/COPD, or obstructive sleep 
apnea."  On August 2004 VA examination, the examiner 
provided the following opinion regarding a relationship 
between service-connected diabetes and hypertension and 
erectile dysfunction.  The examiner stated that hypertension 
and erectile dysfunction started prior to the onset of 
diabetes and that it "is less likely than not that 
Hypertension and impotence developed secondary to Diabetes."  
While these opinions addressed whether diabetes caused the 
claimed conditions, they did not address the pertinent 
question of whether service-connected diabetes aggravated any 
of the conditions.  An answer to this question is critical to 
a fair adjudication of the veteran's claims.  Hence, remand 
for another examination is required.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him of 
the evidence required to support a claim of 
secondary service connection.  

2.	The RO should arrange for the veteran to 
be scheduled for appropriate examination(s) 
to determine the following:  Whether the 
veteran's COPD, BPH, erectile dysfunction, 
sleep apnea, and hypertension have been 
aggravated by his service-connected diabetes 
mellitus.  If it is determined that service-
connected diabetes-mellitus aggravated any 
of the above conditions, an opinion 
regarding the degree of disability due to 
aggravation should be provided.  The 
veteran's claims file must be reviewed by 
the examiner(s) in conjunction with the 
examination(s) and the examiner(s) must 
explain the rationale for the opinions 
given.  

3.	The RO should then re-adjudicate the 
claims.  If any remain denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


